OPINION OF THE COURT
Fletcher, Chief Judge:
Although suffering from dyslexia, a mental disorder which severely impairs an individual’s ability to read, appellant sought out an Army recruiter in order to enlist voluntarily in the service. Appellant’s uncontroverted testimony at trial indicated that, after advising the recruiter that he could not read, the recruiter provided him with "a list of numbers *512and letters to put on the [Armed Forces Qualifications] test” to assure his eligibility for enlistment. Appellant now contends that the court-martial which tried him lacked jurisdiction as a result of the recruiter’s misconduct. United States v Brown, 23 USCMA 162, 48 CMR 778 (1974).
I
While the Government does not take issue with the defense assertion that the recruiter’s action in providing appellant with the answers to the entrance examination rendered meaningless the established minimum test scores for enlistment, Government counsel assert that appellant lacks standing to challenge the Army’s failure to abide by the regulation promulgating the minimum mental requirements1 since the regulation operates solely for the protection and benefit of the armed services. Korte v United States, 260 F2d 633 (9th Cir 1958), cert. denied, 358 US 928 (1959); see Daniels v United States, 372 F2d 407 (9th Cir 1967); cf. United States v Martin, 9 USCMA 568, 26 CMR 348 (1958).
 It is well-settled that a government agency must abide by its own rules and regulations where the underlying purpose of such regulations is the protection of personal liberties or interests. American Farm Lines v Black Ball Freight Service, 397 US 532 (1970); United States ex rel. Accardi v Shaughnessy, 347 US 260 (1954).2 The various enlistment disqualifications evidence not only a desire to assure an effective fighting force for the country but also a commendable attempt to minimize future administrative and disciplinary difficulties with recruits by qualitatively reducing the. class of eligible enlistees. See United States v Catlow, 23 USCMA 142, 145, 48 CMR 758, 761 (1974). The latter objective is not solely for the benefit of the armed services. It also is a means of protecting applicants who do not meet specified mental, physical, and moral standards for enlistment by barring their access to an environment in. which they may be incapable of functioning effectively. See United States v Yellin, 374 US 109, 116 (1963); see also United States v Catlow, supra. Since it is the recruit who ultimately is protected, albeit from himself, it is he who can best assure the enforcement of such safeguards.3 We conclude, therefore, that appellant has the necessary standing to challenge the legality of his enlistment. The result we reach will have the salutary effect of encouraging recruiters to observe applicable recruiting regulations while also assisting the armed forces in their drive to eliminate fraudulent recruiting practices. See United States v Heffner, 420 F2d 809 (4th Cir 1969).4
II
Primarily relying upon In re Grimley, 137 US 147 (1890), the Government also contends that appellant’s enlistment was not void as a result of the recruiter’s misconduct. In Grimley, the Supreme Court restated the rule of voidable contracts that an individual may not profit from his own misrepresentations where the other party to the contract is misled. The Court also distinguished the status which arises from a valid enlistment *513contract from the usual contractual rights and obligations which flow from a binding agreement between two parties:5
May [a contracting party] . . . utter a falsehood to acquire a contract, and plead the truth to avoid it, when the matter in respect to which the falsehood is stated is for his benefit? . . .



. . . Enlistment is a contract, but it is one of those contracts which changes the status, and where that is changed, no breach of the contract destroys the new status or relieves from the obligations which its existence imposes. . . . In other words, it is a general rule accompanying a change of status, that when once accomplished it is not destroyed by the mere misconduct of one of the parties, and the guilty party cannot plead his own wrong as working a termination and destruction thereof. Especially is he debarred from pleading the existence of facts personal to himself, existing before the change of - status, the entrance into new relations, which would have excused him from entering into those relations and making the change, or, if disclosed to the other party, would have led it to decline admission into the relation, or consent to the change.
Since appellant made known his disqualification to the recruiter, the crucial inquiry in this case must focus upon the effect of the recruiter’s misconduct in smoothing the enlistment path for appellant once on notice that he legally could not qualify for enlistment. Although the Supreme Court in Grimley emphasized that a valid enlistment contract gives rise to a change in status which forecloses subsequent claims of breach of contract,6 that is not to say that the Government knowingly may violate its own regulations by entering into illegal enlistment contracts and then subsequently rely upon the change of status doctrine as a shield to avoid judicial scrutiny. To so conclude would be to countenance on behalf of recruiters the very procedure found objectionable in Grimley.
The necessary prerequisite to effect a voluntary change in status from civilian to soldier is a valid enlistment contract or a legitimate constructive enlistment. Previously we have held that "fairness prevents the Government from . . . relying upon a constructive enlistment as a jurisdictional base” where Government agents acted improperly in securing an individual’s enlistment. United States v Barrett, 23 USCMA 474, 50 CMR 493 (July 11, 1975). Accord, United States v Brown, supra. Similarly, the Government would be obligated to terminate an enlistment where a recruiter knowingly enlisted or aided in enlisting an individual who had given timely notice that he was disqualified for military service. United States v Brown, supra.
Because fraudulent enlistments are not in the public interest, we believe that common law contract principles7 appropriately dictate that where recruiter misconduct amounts to a violation of the fraudulent enlistment statute,8 as was the situation here, the resulting enlistment is void as contrary to public policy. Hence the change of status alluded to in Grimley never occurred in this case.
HI
Since the void enlistment issue was raised in appellant’s testimony at trial, the Government had an affirmative obligation to establish jurisdiction over him. United States v Graham, 22 USCMA 75, 46 CMR 75 (1972); United States v Garcia, 5 USCMA 88,17 CMR 88 (1954). The absence of controverting evidence on the jurisdictional question either at trial or during the course of this appeal obviates the need for a limited rehearing. United States v Barrett, supra.
The decision of the United States Army Court of Military Review is reversed. The findings of guilty and the sentence are set aside, and the charge is ordered dismissed.
Judge Cook and Senior Judge Fekgu-son concur.

 Rule C, Tables 2-1 and 2-2, Army Regulation 601-210, Personnel Procurement, Regular Army Enlistment Program (Mar. 24, 1969).


 See also Yellin v United States, 374 US 109 (1963); Vitarelli v Seaton, 359 US 535 (1959); Service v Dulles, 354 US 363 (1957); United States v Heffner, 420 F2d 809 (4th Cir 1969); United States ex rel. Brooks v Clifford, 409 F2d 700 (4th Cir 1969), rehearing denied, 412 F2d 1137 (4th Cir 1969); Smith v Resor, 406 F2d 141 (2d Cir 1969).


 The recruiting regulation with which we are here concerned is readily distinguishable from the induction statute we considered in United States v Martin, 9 USCMA 568, 26 CMR 348 (1958). The purpose of the induction statute was to increase the pool of eligible inductees, whereas, the present recruiting regulation evidences an intention to reduce the class of eligible enlistees.


 Acceptance of the rationale in Korte v United States, 260 F2d 633 (9th Cir 1958), would not dictate a contrary result for Korte merely stands for the proposition that the Government, in accordance with its own regulations, may waive a bar to induction and subsequently prosecute for draft evasion.


 In re Grimley, 137 US 147, 151-52 (1890).


 Accord, Taylor v Resor, 19 USCMA 405, 42 CMR 7 (1970); United States v Blanton, 7 USCMA 664, 23 CMR 128 (1957).


 See, e.g., Steele v Drummond, 275 US 199 (1927); Burck v Taylor, 152 US 634 (1894); Marshall v Baltimore & Ohio R. Co., 57 US (16 How.) 314 (1853).


 Article 84, Uniform Code of Military Justice, 10 USC § 884.